                                                      1
                                                      2
                                                      3
                                                      4
                                                      5
                                                      6                      UNITED STATES DISTRICT COURT
                                                      7                     CENTRAL DISTRICT OF CALIFORNIA
                                                      8
                                                      9 SAMIR RAI                                  CASE NO. 19-CV-00580-TJH-ADSx
                                                                                Plaintiffs,
                                                     10
                                                                                                   ORDER OF DISMISSAL [JS-6]
                                                     11
                                                                    v.
Rios & Associates




                                                     12
                    36 W. COLORADO BLVD. SUITE 301
                      PASADENA, CAL FORNIA 91105




                                                          CITY OF IRVINE
                       TELEPHONE (626) 583-1100




                                                     13
                                                     14                         Defendants.
                                                     15
                                                     16
                                                     17          The Court having being advised by counsel for the parties that the above
                                                     18 entitled action has been settled.
                                                     19
                                                               IT IS ORDERED that this action be and is hereby dismissed with prejudice.
                                                     20
                                                     21
                                                     22 Dated: FEBRUARY 6, 2020                            ________________________
                                                     23
                                                                                                           HON. TERRY J. HATTER, JR.,
                                                     24
                                                     25                                                    United States District Judge
                                                     26
                                                     27
                                                     28
